Citation Nr: 1011695	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury, to include astigmatism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the appellant testified at a videoconference 
hearing before a Veterans Law Judge (VLJ).  A copy of the 
transcript is associated with the claims folder.

In April 2006, the Board remanded this case for additional 
development.

In November 2007, the appellant testified before a Decision 
Review Officer at the RO.  A copy of the transcript is 
associated with the claims folder.

In July 2008, the appellant was notified that the VLJ who 
presided over the March 2006 hearing had retired from the 
Board and he was given the opportunity to have another Board 
hearing.  In July 2008, the appellant notified the Board that 
he did not wish to appear personally before the Board.

In an October 2008 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
December 2009 Order, the Court granted the parties' November 
2009 Joint Motion to Vacate and Remand the Board's decision.  
Pursuant to the actions requested in the Joint Motion (JMR), 
and the directives contained therein, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Essentially, the basis for the JMR is that VA did not fully 
satisfy its duty to assist the appellant in the development 
of his claim.

First, while the RO requested service treatment records from 
the National Personnel Records Center (NPRC), the records 
obtained did not include those treatment records 
contemporaneous with treatment of the claimed injury.  The 
JMR requires that VA make a second request for treatment 
records dated 1954 from Lowry Air Force Base Hospital 
pertaining to the appellant's alleged left eye injury and 
treatment therefor.  The JMR notes that, under 38 U.S.C.A. 
§ 5103A(b) and (c)(1), the Secretary has a duty to make 
reasonable efforts to obtain a claimant's service medical 
records.  It was further noted that 38 C.F.R. § 3.159(c)(2) 
provides that "VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
Department or agency."

Second, although VA provided the appellant examinations and 
obtained an opinion, the JMR reflects that the examinations 
of June and December 2007 were inadequate.  They were 
inadequate because the examiners did not address whether the 
scar shown on those current examinations was related to any 
incident of service.  It was noted that the appellant's 
separation examination showed a left upper eyelid scar.  The 
JMR further reflects that the December 2007 VA examination 
was inadequate because the examiner did not address a 
December 10, 2007, private medical record showing "medial 
bowing of the medial wall of the left orbit most likely an 
old injury."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Service treatment records from 
Lowry Air Force Base Hospital dated 
1954 pertaining to the appellant's 
alleged left eye injury should be 
requested from the NPRC.  If these 
records are not obtained, or the RO 
concludes that they do not exist, the 
RO should indicate whether further 
efforts to obtain those records would 
futile.  See 38 C.F.R. § 3.159(d).

2.  The appellant should be scheduled 
for a VA examination of the left eye.  
The claims folder should be available 
for review.  A complete rationale for 
all opinions is required.  This 
rationale may reference current 
examination findings, reported medical 
history, available medical records, and 
any other pertinent information at the 
examiner's disposal.
        (a) The examiner should indicate 
whether any currently found left eye 
disabilities (to include astigmatism, 
cataracts, and glaucoma) are 
etiologically related to in-service 
left eye injury.
        (b) The examiner should indicate 
whether any currently shown scar of the 
left eye lid is related to service, 
including any incident of service.
        (c) The examiner should address in 
the report of examination the December 
10, 2007, private medical record 
showing "medial bowing of the medial 
wall of the left orbit most likely an 
old injury" and indicate the 
significance of this finding, if any, 
in the context of the appellant's 
report of having residuals of in-
service left injury.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



